Citation Nr: 1118479	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Gentry C. Hogan, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active service from December 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, the Board acknowledges that the Veteran was afforded VA examinations in March 2008 and March 2010.  Both of these examination reports indicated that the Veteran had been consistently receiving VA treatment for his psychiatric disability and that those records had been reviewed.  However, aside from an isolated mental health treatment report in March 2005 and another in January 2006, there are no VA records associated with the Veteran's file regarding the current claim on appeal for an increased disability rating for PTSD.  Indeed, a specific date of clinical treatment was noted in the March 2010 VA examination, and such report is not of record.  It appears that the majority of VA treatment psychiatric treatment remains outstanding in this case and it would be prejudicial for the Board to proceed with a decision at this time without attempting to verify the existence of such records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any records of treatment for PTSD, since July 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) regarding requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has seen for PTSD since July 2007.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  Obtain VA medical records pertaining to the Veteran that are dated since July 2007, including any available records from the VAMCs in Salisbury, North Carolina, and any other VA facility where treatment may have been sought.  If any such records cannot be located, this must be indicated in the record and communicated to the Veteran.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for an increased disability rating for service-connected PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


